939 A.2d 343 (2007)
Theodore WELLS and Carole Wells, Petitioners,
v.
CENDANT MOBILITY FINANCIAL CORP. and Marc Lieberman and Michelle Lieberman, Respondents.
Supreme Court of Pennsylvania.
December 28, 2007.

ORDER
PER CURIAM.
AND NOW, this 28th day of December, 2007, the Petition for Allowance of Appeal is GRANTED. The Order of the Superior Court is VACATED and this matter is REMANDED to the Superior Court to address Petitioner's first five issues. See Commonwealth v. Laboy, ___ Pa. ___, 936 A.2d 1058 (2007)